LAYER AND LAYER SYSTEM, AS WELL AS BIPOLAR PLATE, FUEL CELL AND ELECTROLYSER
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/17/2021, 10/12/2021, and 6/17/2022 are compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the refractory metals”. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the noble metals”. There is insufficient antecedent basis for this limitation in the claim.
Claims 11, 13, 18, and 19 recite the limitation "the form”. There is insufficient antecedent basis for this limitation in the claims.
Claim 17 recites the limitation "the surface”. There is insufficient antecedent basis for this limitation in the claim.
Claims 12, 14-17, and 20 are also rejected under 35 USC 112(b) for their dependence on claim 1. 

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 10-17 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kane et al. (US 2015/0251000 A1).
Regarding claims 1 and 2, Kane et al. teach a layer for a component of an electrochemical cell (Abstract, paragraphs 0033-0039, and fig. 2 disclose a medical implant having a conductive coating and a metal substrate, element 60, made of stainless steel and a layer system, element 43. The layer system comprises various layers, elements 40, 42, and 44, and a cover layer, element 46. Further, the medical implant operates as an electrochemical device as it delivers electrostimulation, e.g., a charge.), the layer comprising: a solid metallic which contains iridium; and at least one further nonmetallic chemical element from the group consisting of nitrogen, carbon, boron, fluorine, and hydrogen, embedded into a crystal lattice of the iridium. (Paragraph 0041 discloses the top layer, element 46, can comprise iridium nitride which is essentially 50 at% Ir and 50 at% Nitrogen.).
However, Kane et al. do not specifically teach wherein the iridium nitride is a solid metallic solution or that the nonmetallic chemical element is embedded into a crystal lattices of the iridium.
MPEP 2112.01    Composition, Product, and  Apparatus Claims
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 10, Kane et al. teach the layer of claim 1, wherein the solid metallic solution further contains at least one metals from transition groups IV or V of the periodic table. (Paragraph 0031 discloses a first sub-layer, element 40, can comprise titanium.).
Regarding claim 11, Kane et al. teach a layer system for an electrochemical cell, comprising: a base layer system; and a covering layer (Abstract, paragraphs 0033-0039, and fig. 2 disclose a medical implant having a conductive coating and a metal substrate, element 60, made of stainless steel and a layer system, element 43. The layer system comprises various layers, elements 40, 42, and 44, (the base layer) and a cover layer, element 46. Further, the medical implant operates as an electrochemical device as it delivers electrostimulation, e.g., a charge.), which contains iridium; and at least one further nonmetallic chemical element from the group consisting of nitrogen, carbon, boron, fluorine, and hydrogen (Paragraph 0041 discloses the top layer, element 46, can comprise iridium nitride which is essentially 50 at% Ir and 50 at% Nitrogen.). 
However, Kane et al. do not specifically teach wherein the iridium nitride is a solid metallic solution or that the nonmetallic chemical element is embedded into a crystal lattices of the iridium.
MPEP 2112.01    Composition, Product, and  Apparatus Claims
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 12, Kane et al. teach the layer system as claimed in claim 11, wherein the base layer system has at least one base layer comprising at least one chemical element from the group consisting of titanium, niobium, hafnium, zirconium, and tantalum. (Paragraph 0031 discloses a first sub-layer, element 40, can comprise titanium.).
Regarding claim 13, Kane et al. teach the layer system as claimed in claim 12, wherein the base layer system has at least one first base layer in the form of a metallic alloy layer comprising the chemical elements titanium and niobium. (Paragraph 0031 discloses a first sub-layer, element 40, can comprise titanium and niobium.)
Regarding claim 14, Kane et al. teach the layer system as claimed in claim 12, wherein the base layer system has a second base layer comprising at least one chemical element from the group consisting of titanium, niobium, hafnium, zirconium, and tantalum and additionally at least one nonmetallic element from the group consisting of nitrogen, carbon, boron, and fluorine. (Paragraph 0033 discloses a second sub-layer, element 42, which can comprise titanium oxides or nitride, niobium oxides or nitrides, or tantalum oxides or nitrides. The metals would be within 0.01-65 at.% in these types of compounds.)
Regarding claim 15, Kane et al. teach the layer system as claimed in claim 14, wherein the second base layer is arranged between the first base layer and the covering layer. (See figure 2)
Regarding claim 16, Kane et al. teach the layer system as claimed in claim 14, wherein the second base layer contains up to 5 at.-% of oxygen. (Paragraph 0033 discloses a second sub-layer, element 42, which can comprise titanium oxides or nitride, niobium oxides or nitrides, or tantalum oxides or nitrides and combinations thereof. Depending on the matrix, it is possible to have an oxide of a multimetal alloy leaving at most a 5 at.% of oxygen.
Regarding claim 17, Kane et al. teach a bipolar plate comprising a metallic substrate and a layer system as claimed in claim 11, applied at least in partial areas of the surface of the metallic substrate. (Paragraph 0029 a housing which the layers are built on which can comprise stainless steel.)

Claims 1, 3-9, 11-13 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ljungcrantz et al. (US 2011/0033784 A1).
Regarding claims 1 and 18-20, Ljungcrantz et al. teach a layer for a component of an electrochemical cell (Paragraph 0092 discloses protecting a bipolar plate for a fuel cell  by utilizing a corrosion resistant coating comprising a metallic layer, fig. 4, element 14 and a multielement material layer, element 13.), the layer comprising: a solid metallic which contains iridium; and at least one further nonmetallic chemical element from the group consisting of nitrogen, carbon, boron, fluorine, and hydrogen, embedded into a crystal lattice of the iridium. (Claims 11 and 12 disclose the metallic layer, which is essentially a coating, can comprise iridium and/or ruthenium in the form of oxides, carbides, borides, and nitrides.)
However, Ljungcrantz et al. do not specifically teach wherein the iridium nitride is a solid metallic solution or that the nonmetallic chemical element is embedded into a crystal lattices of the iridium.
MPEP 2112.01    Composition, Product, and  Apparatus Claims
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claims 3 and 7, Ljungcrantz et al. teach layer as claimed in claim 1, wherein it a) comprises more than 35 at.-% of iridium and additionally carbon; or b) comprises more than 35 at.-% of iridium and additionally carbon and hydrogen; or c) comprises more than 35 at.-% of iridium and additionally carbon and fluorine, optionally additionally hydrogen (Claims 11 and 12 teach carbides of Ir or IrRu which can be at least 50% Ir or IrRu.).
Regarding claims 4 and 6, Ljungcrantz et al. teach layer as claimed in claim 1, wherein the layer contains embedded into the crystal lattice at least one further chemical element from the group of the base metals in the form of aluminum, iron, nickel, cobalt, zinc, cerium, tin and wherein the layer comprises embedded into the crystal lattice at least one an additional chemical element from the group of the noble metals in the form of platinum, gold, silver, rhodium, palladium. (Claim 11 discloses wherein the metallic layer is any of Au, Ag, Pd, Pt, Rh, Ir, Re, Ru, Mo, W, Ni or an alloy with at least one of any of the aforementioned metals.).
Regarding claim 5, Ljungcrantz et al. teach layer as claimed in claim 1, wherein the layer additionally comprises embedded into the crystal lattice at least one chemical element from the group of the refractory metals in the form of titanium, zirconium, hafnium, niobium, tantalum (Claim 17 discloses the metallic layer which makes up the coating can be doped with Zr, Hf, Nb, or Ta.).
Regarding claim 8, Ljungcrantz et al. teach layer as claimed in claim 1, wherein the at least one nonmetallic chemical element includes carbon and is present in a concentration range from 10 to 25 at.-% in the layer. (Claim 11 discloses the metallic layer is any of Au, Ag, Pd, Pt, Rh, Ir, Re, Ru, Mo, W, Ni or an alloy with at least one of any of the aforementioned metals. Further claim 12 discloses they can be in the form of carbides. As such, depending on the number of metals used, the carbon can be present within the claimed range.)
Regarding claim 9, Ljungcrantz et al. teach layer as claimed in claim 1, wherein the layer has a layer thickness of from at least 1 nm to not more than 50 nm (Paragraph 0071).
Regarding claim 11, Ljungcrantz et al. teach a layer system for an electrochemical cell, comprising: a base layer system; and a covering layer ((Paragraph 0092 discloses protecting a bipolar plate for a fuel cell  by utilizing a corrosion resistant coating comprising a metallic layer, fig. 4, element 14 (cover layer) and a multielement material layer, element 13.), which contains iridium; and at least one further nonmetallic chemical element from the group consisting of nitrogen, carbon, boron, fluorine, and hydrogen (Claims 11 and 12 disclose the metallic layer, which is essentially a coating, can comprise iridium and/or ruthenium in the form of oxides, carbides, borides, and nitrides.)
However, Ljungcrantz et al. do not specifically teach wherein the iridium nitride is a solid metallic solution or that the nonmetallic chemical element is embedded into a crystal lattices of the iridium.
MPEP 2112.01    Composition, Product, and  Apparatus Claims
I.    PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
II.    COMPOSITION CLAIMS — IF THE COMPOSITION IS PHYSICALLY THE SAME, IT MUST HAVE THE SAME PROPERTIES
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present.
Regarding claim 12, Ljungcrantz et al. teach the layer system as claimed in claim 11, wherein the base layer system has at least one base layer comprising at least one chemical element from the group consisting of titanium, niobium, hafnium, zirconium, and tantalum. (Paragraph 0083 discloses the multielement material may contain Ti.)
Regarding claim 13, Kane et al. teach the layer system as claimed in claim 12, wherein the base layer system has at least one first base layer in the form of a metallic alloy layer comprising the chemical elements titanium and niobium. (Paragraph 0085 discloses the coating can be doped with niobium.)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729